DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7, 10-16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2006/0162354) in view You et al (US 20140263765). 
Regarding claim 2, Jensen teaches a cooling device (Fig. 1), comprising: at least one heat exchanger (20) configured to receive a flow of a gas refrigerant and an ambient airflow (Fig.1); at least one moisture panel  (110) disposed external to the at least one heat exchanger (Fig. 6a); at least one nozzle (114) disposed external to the at least one moisture panel and configured to distribute a liquid to the at least one moisture panel (paragraph 0033, 0036, 0053); at least one fan (18) positioned to circulate the ambient airflow through the at least one moisture panel and from the at least one moisture panel to and through the at least one heat exchanger (Fig. 2a) and a controller (30) configured to perform operations comprising controlling a supply of the liquid to the at least one nozzle (paragraph 0055) but fails to explicitly teach at least one nozzle configured to distribute an electrostatically charged liquid.
However, You teaches at least one nozzle configured to distribute an electrostatically charged liquid (water droplets are positively charged, paragraph 0099) to reduce the power of the entire air conditioning device while preventing corrosion of the heat exchanger.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooling system of Jensen to include at least one nozzle configured to distribute an electrostatically charged liquid in view of the teachings of You to reduce the power of the entire air conditioning device while preventing corrosion of the heat exchanger. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, the combined teachings teach the controller is configured to control the supply of the electrostatically charged liquid to the at least one nozzle based at least in part on a signal from a moisture sensor (sensor, paragraph 0047 of Jensen) that is representative of a moisture level of the at least one moisture panel (paragraph 0047).
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, the combined teachings teach the moisture sensor is positioned at or near a bottom of the at least one moisture panel (at drainage pipe 92, paragraph 0047 of Jensen).
Regarding claim 5, the combined teachings teach the moisture sensor is positioned to sense the moisture level at or near a drainage receptacle disposed beneath the at least one moisture panel (at drainage pipe 92, paragraph 0047 of Jensen).
Regarding claim 6, the combined teachings teach the controller is configured to perform operations comprising: (i) determining that the moisture level of the at least one moisture panel is outside of a predetermined moisture level range based on the signal; (ii) based on the determination in (i), determining that the moisture level is greater than a maximum value of the predetermined moisture level range; and (iii) based on the determination in (ii), decreasing the supply of the electrostatically charged liquid to the at least one nozzle (paragraph 0047, monitored conditions, which may be one or more or a combination of such conditions, when they reach a preselected level, may cause the controller 30 to automatically start or stop misting operations to facilitate cooling of the air for use with the heat exchange unit 11. Additionally, the controller 30 may be used to adjust the degree of misting, including starting and stopping of the misting, so that light or heavy mist may be provided. This may be accomplished by regulating the degree of coolant flow through a single stage mister or by using staged misting, paragraph 0055 of Jensen).
Further, it is understood, claim 6 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 7, the combined teachings teach the controller is configured to perform operations comprising: (iv) based on the determination in (i), determining that the moisture level is less than a minimum value of the predetermined moisture level range; and (v) based on the determination in (iv), increasing the supply of the electrostatically charged liquid to the at least one nozzle (paragraph 0047, monitored conditions, which may be one or more or a combination of such conditions, when they reach a preselected level, may cause the controller 30 to automatically start or stop misting operations to facilitate cooling of the air for use with the heat exchange unit 11. Additionally, the controller 30 may be used to adjust the degree of misting, including starting and stopping of the misting, so that light or heavy mist may be provided. This may be accomplished by regulating the degree of coolant flow through a single stage mister or by using staged misting, paragraph 0055 of Jensen).
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 10, the combined teachings teach the operation of controlling the supply of the electrostatically charged liquid to the at least one nozzle comprises: controlling a flow control valve (94 of Jensen) to control the supply of the electrostatically charged liquid to the at least one nozzle (paragraph 0026, 0050).
Regarding claim 11, the combined teachings teach all the limitations of claim 11 including a method for cooling a refrigerant (refrigerant, paragraph 0023); comprising: circulating a gas refrigerant through at least one heat exchanger of a cooling device (Fig. 1); during circulation of the refrigerant, distributing an electrostatically charged liquid through at least one nozzle to at least one moisture panel positioned external and adjacent to the at least one heat exchanger (paragraph 0026, Fig. 2). See rejection of claim 1.
It is noted that although the preamble of claims 11-16, 19-23 are directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02.  See rejections of claims 3-7.
Allowable Subject Matter
Claims 8-9, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8 and 17, the subject matter which is considered to distinguish from the closest prior art of record, Jensen (US 2006/0162354) and You et al (US 20140263765). The prior art of record teaches a controller to control the spray device (30 of Jensen and 16 of You) in contrast to the claimed features of the controller is configured to perform operations comprising: determining an electrical parameter value so as to cause the at least one nozzle to distribute a target amount of electrostatically charged liquid to the at least one moisture panel; and supplying the selected electrical parameter value to the at least one nozzle or determining an electrical parameter value so as to cause the at least one nozzle to distribute a target amount of electrostatically charged liquid to the at least one moisture panel; and supplying the selected electrical parameter value to the at least one nozzle.
Regarding claim 9 and 18, the subject matter which is considered to distinguish from the closest prior art of record, Jensen (US 2006/0162354) and You et al (US 20140263765). The prior art of record teaches a positively charged liquid (paragraph 0099 of Jensen) and a moisture panel (110 of Jensen)  in contrast to the claimed features of the distributed electrostatically charged liquid and the at least one moisture panel are oppositely charged. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763